ROSE, Circuit Judge.
No useful purpose would be served by reciting here the complicated scries of-transactions and the disputable legal principles upon which rest the claim for relief of the plaintiffs below, appellants here. Suffice it to say that the existence of the facts essential to give them any standing in court is in dispute. To what conclusion one would come as to where the truth lies depends upon the relative degrees of credibility to be given to various witnesses. Most of them testified in open court. We are not persuaded that there was any error in the conclusion reached by the learned judge, who saw and heard nearly all of them. Affirmed.